                     Case 16-11143-BLS                    Doc 89          Filed 06/23/20             Page 1 of 18




                                       UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF SOUTH DELAWARE
                                              DELAWARE DIVISION

   IN RE: James Coston, Jr.                                                                                          CASE NO.: 16-11143



                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.

 Wilmington Savings Fund Society, FSB, d/b/a                                    Wilmington Savings Fund Society, FSB, d/b/a
 Christiana Trust, not individually but as trustee for                          Christiana Trust, not individually but as
 Pretium Mortgage Acquisition Trust                                             trustee for Pretium Mortgage Acquisition
 Name of Transferee                                                             Trust
                                                                                Name of Transferor


 Name and Address where notices to transferee                                   Court Claim # (if known): 6
 should be sent:                                                                Amount of Claim: $ 29,674.20
                                                                                Date Claim Filed: 11/14/2017
 Selene Finance LP
 9990 Richmond Ave
 Suite 400 South
 Houston, TX 77042

 Phone: 877-735-3637                                                            Phone: 888-504-6700
 Last Four Digits of Acct #: 3259                                               Last Four Digits of Acct #: 7693


Name and Address where transferee payments
should be sent (if different from above):

Phone: ______________________
Last Four Digits of Acct #: ______


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


 By: /s/Cristina DiGiananntonio                                                 Date: June 18, 2020
 Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                Case 16-11143-BLS         Doc 89     Filed 06/23/20      Page 2 of 18




                              UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH DELAWARE
                                     DELAWARE DIVISION

  IN RE: James Coston, Jr.                                                          CASE NO.: 16-11143



                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 23, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, and a true and correct copy has been served via United States Mail to

the following parties:

James Coston, Jr.
2812 W. 10th St.
Chester, PA 19013

And via electronic mail to:

Robert I. Masten, Jr.
Ceccotti & Masten
2055 Limestone Road
Ste. 200-H
Wilmington, DE 19808

Michael B. Joseph - Chapter 13 Trustee
824 Market Street
P.O. Box 1351
Wilmington, DE 19899-1351

Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801


                                               Robertson, Anschutz, Schneid & Crane LLC
                                               Authorized Agent for Secured Creditor
                                               10700 Abbott's Bridge Road, Suite 170
                                               Duluth, GA 30097
                                               Telephone: 470-321-7112
                                               Facsimile: 404-393-1425

                                               By: /s/ Cristina DiGiannantonio
                                               Email: cdigiannantonio@rascrane.com
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 3 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 4 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 5 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 6 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 7 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 8 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 9 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 10 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 11 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 12 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 13 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 14 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 15 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 16 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 17 of 18
Case 16-11143-BLS   Doc 89   Filed 06/23/20   Page 18 of 18
